         Case 3:16-cv-02010-VLB Document 117 Filed 10/28/19 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

STEPHEN M. KENNEDY and ALICIA,                 :       No. 3:16-cv-02010 (VLB) (RMS)
CARSON, on behalf of themselves and            :
all similarly situated,                        :
                        Plaintiffs,            :
                                               :
        v.                                     :
                                               :
RYAN D. McCARTHY, Acting Secretary             :
of the Army,                                   :
               Defendant.                      :        October 28, 2019

     PARTIES’ JOINT RESPONSE REGARDING DOCKET ENTRIES 104 AND 105

        The parties hereby respond, consistent with the Court’s discussion with the parties during

the status conference on October 17, 2019, with a proposed discovery order. See ECF Nos. 115,

116. The proposed discovery order contains a list of things that the parties currently agree upon

and a list of things that the parties are in the process of discussing. Notably, the parties are not, at

this point, requesting Court intervention on the issues that remain open; first, they hope to reach

an agreement and, second, should this case settle, the remaining issues may become moot.

Issues upon which the parties agree:

 Topic                             Dates & Deadlines            Additional Notes
 ADRB Decisional                   Rolling Production,          The Army is currently checking on
 Documents from 2001-2019          with decisions issued        the status of older decisions. There
                                   from 2012 to present         are open questions as to what
                                   due by December 6,           retention policy governs those
                                   2019 and older               decisions as well as the format
                                   decisions to be              (electronic vs. paper). Additionally,
                                   produced by January          the parties are working to
                                   15, 2020.                    determine the most appropriate
                                                                format for production. The
                                                                plaintiffs prefer electronic,
                                                                searchable documents.
 Training documents for the        December 6, 2019
 ADRB relating to the class
 from 2001-2014 and, to the
 extent not already captured

                                                       1
         Case 3:16-cv-02010-VLB Document 117 Filed 10/28/19 Page 2 of 6



 in the administrative
 records, from 2014 until the
 time of the representative
 plaintiffs’ decisions.
 Operational documents for        December 6, 2019
 the ADRB (e.g., the setup of
 the organization and how it
 functions on a daily basis)
 from 2001-2019
 General statistics on the        December 6, 2019            The Army is currently in the
 number of individuals that                                   process of determining if this
 were discharged by the                                       number is capable of being
 military from 2001-2019                                      ascertained. Should this process be
 with a with a less-than                                      significantly more complicated than
 Honorable service                                            originally anticipated by the
 characterization (which, for                                 attorneys for the parties, the parties
 the purposes of this case,                                   will revisit this issue.
 include General and Other
 than Honorable discharges
 but not Bad Conduct or
 Dishonorable)
 A Rule 30(b)(6) deposition       Mid-December 2019 or        The Army has identified an
 on the following topics:         early January, 2020         individual that may be able to speak
 training at the ADRB and         (before a settlement        to both topics. In the event that this
 operations at the ADRB.          conference in mid-          individual can only speak to one
                                  January, 2020)              topic, the Army with offer a
                                                              different individual to cover the
                                                              other topic.
 General statistics on the        Unknown at this time;       The plaintiffs have requested this
 number of individuals            if feasible, December 4,    information. The defendant is not
 discharged from the              2019.                       adverse to providing it depending
 military from 2001-2019                                      on (1) whether the Army is capable
 (with the above discharge                                    of generating this information; (2)
 characterization) that later                                 whether this information is capable
 developed PTSD                                               of being generated even with other
                                                              agency help; and (3) the potential
                                                              overall burden.


       The parties also anticipate entering into a joint protective order. The parties do not

anticipate entering into a joint ESI order yet; at this point, the defendant needs additional time to

work through the potential issues with legacy systems given the amount of time covered by the

plaintiffs’ discovery requests.

                                                     2
        Case 3:16-cv-02010-VLB Document 117 Filed 10/28/19 Page 3 of 6




Issues upon which the parties do not yet agree (but are not seeking Court intervention at this
point in time):

 Topic                          Additional Notes
 Formal Interrogatories         The plaintiffs seek formal interrogatories; the defendant
                                objects.

                                At this point, the parties have agreed that the defendant and
                                the plaintiffs will attempt to informally resolve specific
                                questions, e.g., the number of individuals discharged from the
                                Army (see above). Plaintiffs are willing to defer this issue
                                until after a January 2020 settlement conference, pending the
                                scheduling of a 30(b)(6) deposition in advance of that
                                conference.
 A sample of application        The plaintiffs seek an as yet unknown number of application
 documents underlying           documents underlying ADRB decisions. The number is
 ADRB decisions.                unknown at this point because without further information
                                from the Army regarding the number of discharge upgrade
                                applications from class members that the ADRB adjudicated,
                                plaintiffs cannot determine what number is sufficient for
                                statistical purposes. Plaintiffs anticipate determining the
                                necessary number of applications following the Army’s
                                provision of information discussed above or after reviewing
                                publicly available sources, and seeking production of a sample
                                of applications at least one month in advance of a January
                                2020 settlement conference.


                                The defendant, without additional information on the size and
                                application of the sample, objects. The defendant also has
                                underlying concerns about the amount of PII in such
                                documents and how it could be handled. The defendant also
                                would object to producing these prior to the settlement
                                conference.
 Searches of email accounts     The plaintiffs seek keyword searches of email accounts of
 of ADRB staff                  ADRB staff members. The defendant believes such searches
                                to exceed the limited scope of the discovery.

                                Defendant believes this issue would be better addressed once
                                the agreed upon discovery has occurred (or has significantly
                                advanced).




                                                  3
         Case 3:16-cv-02010-VLB Document 117 Filed 10/28/19 Page 4 of 6



                                 Plaintiffs are willing to defer this issue until after a January
                                 2020 settlement conference, pending the scheduling of a
                                 30(b)(6) deposition in advance of that conference.
 Total number of depositions     In addition to the 30(b)(6) depositions on training and
                                 operations, plaintiffs seek depositions of individuals currently
                                 and/or formerly associated with the ADRB and ARBA.
                                 Plaintiffs are willing to defer this issue until after a January
                                 2020 settlement conference, pending the scheduling of a
                                 30(b)(6) deposition in advance of that conference.

                                 Defendant’s position is that this request does not seem to be
                                 within the limited scope of discovery as permitted by the
                                 Court nor would these depositions be proportional to the
                                 needs of the case or probative of any issues in the case.
                                 Moreover, the allegations in the case concern only review by
                                 the ADRB and not any other board, thus depositions that go
                                 beyond the scope of the ADRB are beyond the scope of this
                                 case.


       The parties greatly appreciate the Court’s help in reaching this point and request that the

Court enter a discovery order on the issues the parties agree upon and give the parties additional

time to develop and potentially resolve the issues upon which they have yet to reach agreement.

Respectfully Submitted,

 By:    /S/ Michael J. Wishnie                          By:   /S/ David C. Nelson

 Julia Coppelman, Law Student Intern                    JOHN H. DURHAM
 Andrew DeGuglielmo, Law Student Intern                 UNITED STATES ATTORNEY
 Samuel Davis, Law Student Intern
 Samuel Frizell, Law Student Intern                     Michelle L. McConaghy (ct27157)
 Renée A. Burbank, Supervising Attorney, ct30669        David C. Nelson (ct25640)
 Michael J. Wishnie, Supervising Attorney, ct27221      Assistant U.S. Attorneys
 Veterans Legal Services Clinic                         157 Church Street, 24th Floor
 Jerome N. Frank Legal Services Org.                    New Haven, Connecticut 06510
 Yale Law School                                        Tel: (203) 821-3700
 Tel: (212) 891-1678                                    Email: David.C.Nelson@usdoj.gov
 P.O. Box 209090
 New Haven, CT 06520-9090                               Counsel for Defendant
 Tel: (203) 432-4800
 Email: michael.wishnie@ylsclinics.org

 Susan J. Kohlmann, pro hac vice

                                                    4
        Case 3:16-cv-02010-VLB Document 117 Filed 10/28/19 Page 5 of 6



Jeremy M. Creelan, pro hac vice
Jacob L. Tracer, pro hac vice
Ravi Ramanathan, pro hac vice
William S.C. Goldstein, pro hac vice
919 Third Avenue
Jenner & Block LLP
New York, NY 10022-3908
SKohlmann@jenner.com

Counsel for Plaintiffs




                                         5
         Case 3:16-cv-02010-VLB Document 117 Filed 10/28/19 Page 6 of 6



                                           CERTIFICATION

       I hereby certify that on October 28, 2019, a copy of the foregoing was filed electronically.
Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                              /S/ David C. Nelson
                                                              David C. Nelson (ct25640)
                                                              Assistant United States Attorney




                                                     6
